Case 2:18-cr-20085-PDB-EAS ECF No. 284, PageID.1461 Filed 09/10/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                               Case No. 18-cr-20085

                                                      Paul D. Borman
v.                                                    United States District Judge

D-2 MICHAEL DAVIS,

          Defendant.
___________________________________/

                           ORDER STRIKING FILING

      On August 13, 2021, Defendant filed a Motion for Reconsideration (ECF No.

279). On August 16, 2021, the Court ordered the government to respond to

Defendant’s motion on or before August 30, 2021. The Court did not order Defendant

to file a reply to the government’s response.

      On September 9, 2021, Defendant filed a Reply (ECF No. 283). As the Court

did not order a reply to be filed, the Court STRIKES Defendant’s reply.

      SO ORDERED.




Dated: September 10, 2021                       s/Paul D. Borman
                                                Paul D. Borman
                                                United States District Judge
